Case 9:20-ap-01011-MB   Doc 809 Filed 06/28/20 Entered 06/28/20 19:19:12   Desc
                         Main Document    Page 1 of 11
Case 9:20-ap-01011-MB   Doc 809 Filed 06/28/20 Entered 06/28/20 19:19:12   Desc
                         Main Document    Page 2 of 11
Case 9:20-ap-01011-MB   Doc 809 Filed 06/28/20 Entered 06/28/20 19:19:12   Desc
                         Main Document    Page 3 of 11
Case 9:20-ap-01011-MB   Doc 809 Filed 06/28/20 Entered 06/28/20 19:19:12   Desc
                         Main Document    Page 4 of 11
Case 9:20-ap-01011-MB   Doc 809 Filed 06/28/20 Entered 06/28/20 19:19:12   Desc
                         Main Document    Page 5 of 11
Case 9:20-ap-01011-MB   Doc 809 Filed 06/28/20 Entered 06/28/20 19:19:12   Desc
                         Main Document    Page 6 of 11
Case 9:20-ap-01011-MB   Doc 809 Filed 06/28/20 Entered 06/28/20 19:19:12   Desc
                         Main Document    Page 7 of 11
Case 9:20-ap-01011-MB   Doc 809 Filed 06/28/20 Entered 06/28/20 19:19:12   Desc
                         Main Document    Page 8 of 11
Case 9:20-ap-01011-MB   Doc 809 Filed 06/28/20 Entered 06/28/20 19:19:12   Desc
                         Main Document    Page 9 of 11
Case 9:20-ap-01011-MB   Doc 809 Filed 06/28/20 Entered 06/28/20 19:19:12   Desc
                        Main Document    Page 10 of 11
Case 9:20-ap-01011-MB   Doc 809 Filed 06/28/20 Entered 06/28/20 19:19:12   Desc
                        Main Document    Page 11 of 11
